Roberts, Chief Justice.
The defendant confesses errors, and asks that the case may he reversed and remanded. The plaintiffs in error submit the case on briefe, and request the court to consider and pass upon the questions presented in the record. The question mainly argued in plaintiff’s brief relates to the necessity of alleging a consideration to sustain a suit on the obligation contained in the petition. "Whatever the court might decide might he immaterial, as upon the case being remanded, the petition might be amended. It is therefore more appropriate to decide questions upon which the case, as already made, must turn when presented on the facts, unless they arise upon a demurrer to pleadings in such way as to require a decision.
Reversed and remanded.